Name: Commission Regulation (EEC) No 517/82 of 4 March 1982 correcting Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 62/14 Official Journal of the European Communities 5. 3 . 82 COMMISSION REGULATION (EEC) No 517/82 of 4 March 1982 correcting Regulation (EEC) No 2901/81 fixing the monetary compensatory amounts that submitted to the management committee for an opinion ; whereas it is therefore necessary to amend the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 In Annex IV to Regulation (EEC) No 481 /82, '0*509846' shall in each case be replaced by '0-481247'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Articles 3 and 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2901 /81 of 7 October 1981 (3), as last amended by Regulation (EEC) No 481 /82 (4) ; whereas a check has revealed that Annex IV to that Regulation does not correspond to Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on application by the party concerned from 1 to 4 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 362, 17. 12. 1981 , p . 2. (3) OJ No L 288, 8 . 10 . 1981 , p . 1 . (4) OJ No L 57, 1 . 3 . 1982, p . 1 .